FILED
                             NOT FOR PUBLICATION                            AUG 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBIN LEE SHERWOOD,                              No. 08-56119

               Plaintiff - Appellant,            D.C. No. 5:06-cv-00096-CJC-PLA

  v.
                                                 MEMORANDUM *
DEPUTY TANCRATOR, San Bernardino
County Sheriff’s Deputy in his/her
individual capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Robin Lee Sherwood appeals pro se from the district court’s summary

judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety when he was a pretrial detainee. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004) , and

we affirm.

      Sherwood claims that the defendants were deliberately indifferent when they

double-celled him in the general population rather than placing him in protective

custody because he had initiated the gang dropout process. Summary judgment

was proper because Sherwood failed to raise a genuine issue of material fact as to

whether the defendants were deliberately indifferent to an excessive risk to his

safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (requiring evidence that

defendants actually knew of and disregarded a risk to a prisoner’s safety).

Specifically, the uncontroverted evidence demonstrated that Sherwood did not start

the official debriefing and dropout process until 2007, well after the incident at

issue during which he was attacked; that Sherwood requested that he not be placed

in protective custody; and that the defendants did not have information indicating

that Sherwood’s cell-mate posed a risk of serious danger to Sherwood.

      The additional material Sherwood submitted on appeal is not part of the

appellate record and will not, therefore, be considered. See Fed. R. App. P. 10(a);

Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988) (“Papers not




                                           2                                    08-56119
filed with the district court or admitted into evidence by that court are not part of

the clerk’s record and cannot be part of the record on appeal.”).

      AFFIRMED.




                                           3                                     08-56119